Citation Nr: 0619501	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for bilateral flat 
feet, currently rated 10 percent disabling.

2.  Entitlement to service connection for a bilateral hip 
condition, secondary to bilateral flat feet.

3.  Entitlement to service connection for a back condition, 
secondary to bilateral flat feet.
  
4.  Entitlement to service connection for a bilateral leg 
condition, secondary to bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1983 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was notified in February 2004 that his claim was 
being transferred to the Board.  In March 2004, he submitted 
a private medical report, also dated in March 2004.  This 
report addressed the severity of his bilateral foot 
condition, and also indicated that he had degenerative joint 
disease of the hips.  The veteran has not submitted a waiver 
of consideration of this report by the RO.  Thus, issues one 
and two must be remanded for consideration of this evidence 
by the RO.  38 C.F.R. § 20.1304 (2005).  

In addition, it appears that there are pertinent medical 
records that are outstanding.  Specifically, it is noted that 
the report of a February 2003 VA examination indicates that 
the veteran saw an outside orthopedist for his feet and lower 
back.  Also, a February 2003 VA outpatient treatment report 
indicates that he was seen by Dr. Raymond Sullivan, an 
orthopedist, and documents Dr. Sullivan's assessment of the 
feet.  This treatment report also notes that the veteran was 
being followed by "Dr. Hebert, Enfield."  The VA treatment 
report further noted that the condition of the feet were 
described in detail in progress notes from two orthopedists.  
The March 2004 private doctor report also references 
treatment in 2002 by Dr. Raycroft and referral to Dr. 
Sullivan.  These referenced progress notes and doctors' 
records are not associated with the claims file.  It is not 
clear if these records were part of the veteran's VA 
treatment file or if the information was gathered from the 
veteran himself.  In either case, the RO should ensure that 
these records are obtained and associated with the claims 
file.  

The February 2003 VA examination indicates that the veteran's 
flat foot condition affected his lower extremity and was in 
part contributing to his lower back condition.  A diagnosis 
of a disability of the low back or lower extremity, however, 
was not provided.  The March 2004 private report found no 
objective deficits in the lumbar spine, and concluded that 
minimal degenerative changes in the hip were not attributable 
to flat feet.  Thus, additional VA examination for diagnosis 
and further clarification is necessary.  Moreover, as the 
examination of the feet is more than 3 years old, a current 
examination would be helpful in evaluating the claim.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.

During the pendency of this appeal, on March 3, 2006, the 
United Stated Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 C.F.R. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (b) (2005) apply to all five elements of a 
claim for service connection.  The Board notes that the 
notice provided in January 2003 did not advise the veteran of 
what was necessary to establish service connection on a 
direct or secondary basis, or to establish an increased 
evaluation. Thus, on remand, corrective notice must be 
provided. 

Accordingly, the case is REMANDED for the following action:

1.	The RO is to send the veteran 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to the claims 
for an increased rating and service 
connection, to include secondary 
service connection.  In addition, the 
notice should advise the veteran that a 
disability rating and effective date 
will be assigned if service connection 
and/or an increased rating is awarded, 
to include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.	The RO should take the appropriate 
steps to obtain all outstanding medical 
records, both VA and private, and 
associate them with the claims file.  
The RO is specifically asked to obtain 
the records from Dr. Raymond Sullivan, 
Dr. Raycroft, and "Dr. Hebert, 
Enfield" as described in the February 
2003 VA treatment and examination 
reports and the March 2004 private 
report.  After securing any necessary 
release, the RO should obtain these 
records and associate them with the 
claims file.  VA treatment records from 
February 2003 to the present should 
also be obtained.

3.	Thereafter, the veteran should be 
scheduled for VA orthopedic 
examination(s) as described below.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to and reviewed by the 
physician(s) prior to the completion of 
the examination(s). 

a.	The examiner, in accordance with the 
latest VA examination worksheet for 
evaluating flat feet, is to provide 
a detailed review of the veteran's 
history, current complaints, and the 
severity of the flat feet.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed.
b.	An examination of the back, legs, 
and hips, should also be conducted.  
The examiner is to state the 
diagnosis of any back disorder, 
bilateral hip disorder, and 
bilateral leg disorder.  The 
examiner should then state whether 
it is more likely, less likely, or 
at least as likely as not (50 
percent probability) that any 
diagnosed back, leg, or hip 
disorders are caused by or 
aggravated (permanently worsened 
beyond the natural progress of the 
disorder) by the veteran's bilateral 
flat feet condition, or are 
otherwise related to service.  The 
examiner must provide a clear 
explanation for each finding and 
opinion.  The examiner is 
specifically advised that there are 
VA and private medical opinions 
which address the issue of etiology 
and that any difference in opinion 
with prior opinions should be 
clearly explained.  

4.	Thereafter, following any other 
development deemed necessary, the RO 
should readjudicate the appealed issues 
based on all the evidence of record, to 
include records submitted to the Board 
in March 2004.  If any benefit sought 
on appeal remains denied, he and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded an applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





